    Case 3:21-cv-00697-SPM Document 22 Filed 08/13/21 Page 1 of 11 Page ID #80




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    LUKE PRINDABLE,
    #462931,

                          Plaintiff,
                                                           Case No. 21-cv-00697-SPM
    v.

    RICHARD WATSON,
    JOHNSON 1, Correctional Officer,
    OWENS, Correctional Officer,
    HARMON, Correctional Officer,
    KEMPF, Sergeant,
    FUTRELLE, Correctional Officer,
    MELODY, Nurse,
    JOHNSON 2, Correctional Officer, 1
    TAMMY, Nurse,
    GERMANE, Correctional Officer,
    MOORE, Sergeant
    CHAMBERS, Sergeant,
    JOHN DOE, Maintenance,
    JOHN DOE, Plumbing,
    CITY OF BELLVILLE,
    ST. CLAIR COUNTY, and
    STATE OF ILLINOIS,

                          Defendants.

                                 MEMORANDUM AND ORDER
MCGLYNN, District Judge:

         Plaintiff Luke Prindable, an inmate at St. Clair County Jail, brings this civil rights action

pursuant to 42 U.S.C. § 1983 and the Federal Tort Claims Act, 28 U.S.C. 1346, 2671-80. Prindable

claims he was without proper running water for almost twenty days. He also alleges that he was

injured when he was tased by officers at the St. Clair County Jail. After being tased, he did not




1
  Prindable alleges constitutional violations by two different officers, both named Johnson. One officer he describes
as Caucasian and the other officer as African-American. For clarity, the Court designates the officers as Johnson 1
(the Caucasian officer) and Johnson 2 (the African-American officer).
                                                 Page 1 of 11
Case 3:21-cv-00697-SPM Document 22 Filed 08/13/21 Page 2 of 11 Page ID #81




receive medical treatment for his injuries. Prindable seeks injunctive and monetary relief. On

August 6, 2021, Prindable filed his second motion for a preliminary injunction. (Doc. 21). Prior to

considering that motion, the Court must conduct a preliminary review of the First Amended

Complaint under 28 U.S.C. § 1915A.

       Section 1915A requires the Court to screen prisoner complaints to filter out non-

meritorious claims. 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous or

malicious, fails to state a claim for relief, or asks for money damages from a defendant who by

law is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). The allegations are

liberally construed in favor of the pro se plaintiff. Rodriguez v. Plymouth Ambulance Serv., 577

F.3d 816, 821 (7th Cir. 2009).

                                 THE FIRST AMENDED COMPLAINT

        Prindable alleges the following: On April 23, 2021, Officer Johnson 1 moved him from

the infirmary to the maximum segregation unit “to be subjected to many different types of torture.”

(Doc. 1, p. 9). Prindable asked Officer Johnson 1 for protective custody because he was badly

injured, but Officer Johnson 1 denied the request. Even though he was injured and could barely

walk, Officer Owens then forced Prindable to carry his mat and belongings from the infirmary to

the maximum segregation unit. Prindable told Officer Owens that he was too injured to be carrying

his mat because of the pain and that he was still awaiting an x-ray of his spine to be taken. Officer

Owens threatened Prindable and said that Prindable did not have a choice. Officer Owens popped

his knuckles and made it clear that Prindable would be further injured if he did not follow Officer

Owens’s directions. (Id.).

       Once Prindable was placed the segregation cell, he noticed that the sink did not work

properly. (Doc. 1, p. 10). When he pressed down on the sink buttons, the faucet produced only

small amounts of water, not enough water to drink or wash his hands. He informed Officers Owens
                                          Page 2 of 11
Case 3:21-cv-00697-SPM Document 22 Filed 08/13/21 Page 3 of 11 Page ID #82




and Harmon, but the officers refused to do anything about the broken sink or supply Prindable

with complaint forms so he could put in a request to have the sink repaired. Prindable also told

multiple officers about the water issues in his cell, but they either ignored him or “told [him] no.”

(Id.). For two weeks he was able only drink the liquids brought to his cell at mealtime. There was

something wrong with the liquids served, and they made him hungry and sick. (Id.).

       On July 26, 2021, Prindable was shot with a taser gun because he “wouldn’t calm down.”

(Doc. 1, p. 8). After being tased, he was refused medical care. (Id. at p. 11). He had open wounds,

and he asked Sergeant Kempf to have a nurse come and give him bandages. A nurse did not come,

and the wounds turned green. Prindable became ill that night. He asked Officer Futrelle if he could

see the nurse because he was having bad chest pains and an irregular heartbeat. He also told Officer

Futrelle that he had multiple seizures that day. Officer Futrelle told Prindable he was busy and did

not want to hear it. Officer Futrelle did not come back. (Id.).

       On July 26, 2021, Prindable also tried to gain the attention of Nurse Melody and Officer

Johnson 2. (Doc. 1, p. 11). He “said it so loud that there is no way they couldn’t have possible

heard” him. They did not stop at Prindable’s door, and “this happened so many times while [he]

was in segregation.” (Id.).

       On July 27, 2021, Prindable tried to file sick calls and speak to medical during morning

medication rounds. (Doc. 1, p. 12). He yelled for Nurse Tammy and Officer Germane, and they

did not stop at his door after hearing him repeatedly yell at them for help. Another inmate told

Nurse Tammy and Officer Germane on Prindable’s behalf to stop at his cell, and they still

neglected his medical situation. (Id.).

       From July 26 through July 30, 2021, his water was shut off completely. (Doc. 1, p. 12). He

had no running water for four days and could not drink water from the sink or flush the toilet.

Prindable told every officer he could that he did not have running water. He asked Officer Futrelle,
                                           Page 3 of 11
 Case 3:21-cv-00697-SPM Document 22 Filed 08/13/21 Page 4 of 11 Page ID #83




Officer Owens, and Officer Johnson 2 to get a sergeant, but none of the officers came back or

brought him complaint forms. After four days, Officer Johnson 2 turned back on the water in his

cell. (Id.).

                                       PRELIMINARY DISMISSALS

         First, the Court dismisses any claims brought pursuant to the Federal Tort Claims Act

(“FTCA”). The FTCA provides jurisdiction for suits against the United States for torts committed

by federal officials. See 28 U.S.C. § 1346(b)(1). The United States is not named as a defendant,

and Prindable’s claims do not arise from misconduct of federal officials.

         Second, any claims against Defendants John Doe Maintenance, John Doe Plumbing, the

City of Belleville, St. Clair County, and State of Illinois are also dismissed. John Doe Maintenance,

John Doe Plumbing, the City of Belleville, and St. Clair County are not mentioned in the First

Amended Complaint. Absent any allegations describing what each of these Defendants did or

failed to do in violation of Prindable’s constitutional rights, the claims against them cannot

proceed. See FED. R. CIV. 8; Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998) (merely naming

a party in the caption is not enough to state a claim). Furthermore, not only has Prindable failed to

assert allegations against the State of Illinois, but “a state and its agencies are not suable ‘persons’

within the meaning of section 1983.” Thomas v. Ill., 697 F. 3d 612, 613 (7th Cir. 2012). For these

reasons, John Doe Maintenance, John Doe Plumbing, the City of Bellville, St. Clair County, and

the State of Illinois are dismissed.

         Finally, the Court dismisses the claims against Richard Watson, the St. Clair County

Sheriff. Prindable does not assert any allegations against him in the statement of claim. In the

section of the civil rights complaint form listing the defendants, Prindable writes that he tried

“getting ahold of this man several times so he could take control of his people and things only got

worse.” (Doc. 20, p. 2). This is not sufficient, however, to state a claim. Prindable’s unsuccessful
                                            Page 4 of 11
    Case 3:21-cv-00697-SPM Document 22 Filed 08/13/21 Page 5 of 11 Page ID #84




efforts to contact Sheriff Watson do not describe or establish Watson’s conduct or involvement in

any of the alleged constitutional violations. Thus, Prindable has not alleged facts to support a

plausible claim against Sheriff Watson. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(7th Cir. 2007).

                                                    DISCUSSION

          Based on the allegations of the First Amended Complaint, the Court finds it convenient to

designate the following counts:

          Count 1:          Defendants Officer Johnson 1 and Officer Owens removed
                            Prindable from the infirmary and placed him in segregation despite
                            being badly injured in violation of his rights under the Fourteenth
                            and/or Eighth Amendment.

          Count 2:          Defendants Officer Owens, Officer Harmon, Officer Futrelle,
                            Officer Johnson 2, Sergeant Moore, and Sergeant Chambers
                            subjected Prindable to unconstitutional conditions of confinement
                            by allowing him to remain in a cell with little to no running water in
                            violation of his rights under the Fourteenth and/or Eighth
                            Amendment.

          Count 3:          Defendants Sergeant Kempf, Officer Futrelle, Nurse Melody,
                            Officer Johnson 2, Nurse Tammy, and Officer Germane denied
                            Prindable medical treatment in violation of his rights under the
                            Fourteenth and/or Eighth Amendment.

          The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is mentioned

in the First Amended Complaint but not addressed in this Order should be considered

dismissed without prejudice as inadequately pled under the Twombly 2 pleading standard.

          The Court must first determine what legal standard governs Prindable’s constitutional

violation claims brought pursuant to Section 1983, which depends on his legal status at the time

his claims arose. Under “the Due Process Clause, a detainee may not be punished prior to an


2
    See Twombly, 550 U.S. at 570 (7th Cir. 2007).
                                                    Page 5 of 11
Case 3:21-cv-00697-SPM Document 22 Filed 08/13/21 Page 6 of 11 Page ID #85




adjudication of guilt.” Bell v. Wolfish, 441 U.S. 520, 535 (1979). Therefore, the Fourteenth

Amendment’s objective unreasonableness standard governs a pretrial detainee’s claims of

unconstitutional conditions of confinement and denial of medical care. Miranda v. Cty. of Lake,

900 F.3d 335 (7th Cir. 2018). While the Eighth Amendment deliberate indifference standard is

applied if the plaintiff was a convicted prisoner. See Farmer v. Brennan, 511 U.S. 825, 834 (1994)

(failure-to-protect claim); Estelle v. Gamble, 429 U.S. 97 (1976) (medical claims).

        At this point, it is not clear whether Prindable was a pretrial detainee or convicted prisoner

when the alleged constitutional violations occurred. Construing his allegations liberally, as the

Court must do at this stage, the Court finds that Prindable has sufficiently stated a claim for Counts

1, 2, and 3 to proceed under either standard.

                                                Count 1

        Count 1 will proceed against Officer Johnson 1 for removing Prindable from the infirmary

and Officer Owens who forced Prindable to carry his property from the infirmary to segregation,

despite his serious injuries.

                                                Count 2

         Prindable claims that after informing Officers Owens and Harmon that his sink did not

function properly, he was deprived drinking water for two weeks beginning on April 23, 2021. He

also claims that his water was completely shut off on July 26 2021. He told Officers Futrelle,

Owens, and Johnson 2 that he did not have running water, but the water was not turned back on

for four days. These allegations are sufficient for Count 2 to proceed against these Defendants.

        Count 2 will be dismissed, however, as to Sergeants Moore and Chambers. Under both the

Fourteenth and Eighth Amendments, Prindable must set forth allegations demonstrating each

Defendant’s personal involvement in or responsibility for the constitutional violation. West v.

Atkins, 487 U.S. 42 (1988); McCree v. Sherrod, 408 F. App’x 990 (7th Cir. 2011). Prindable asserts
                                           Page 6 of 11
Case 3:21-cv-00697-SPM Document 22 Filed 08/13/21 Page 7 of 11 Page ID #86




that he asked the officers to go get “either Sergeant Moore or Sergeant Chambers.” (Doc. 20, p.

12). He does not allege that Sergeants Moore or Chambers had any involvement or knew that

someone had shut off the running water to his cell. Thus, he has not stated a claim against Sergeants

Moore or Chambers.

                                               Count 3

        Count 3 will also proceed against Sergeant Kempf, Officer Futrelle, Nurse Melody, Officer

Johnson 2, Nurse Tammy, and Officer Germane for refusing Prindable medical treatment after he

was tased.

                                     PRELIMINARY INJUNCTION

        Prindable has filed a document entitled “Written Statement.” In the filing, he claims that

Officer Futrelle poisoned him on August 1, 2021, by putting lye in his food. (Doc. 21). Prindable

believes he was poisoned because Officer Futrelle acted friendly when handing Prindable his food

tray, and after eating, Prindable felt aggressive, weak, and sick. There was also trace amounts of

blood in his stool. Prindable states that he was poisoned because he filed a lawsuit against Officer

Futrelle. He states staff at St. Clair County Jail are treating him spitefully and asks to be transferred

to another facility. The Court construes this statement as a request for a preliminary injunction

filed pursuant to Federal Rule of Civil Procedure 65.

        In order to obtain preliminary injunctive relief, Prindable must demonstrate that: (1) his

underlying case has some likelihood of success on the merits; (2) no adequate remedy at law exists;

and (3) he will suffer irreparable harm without the injunction. Planned Parenthood v. Comm’r of

Ind. State Dep’t Health, 699 F.3d 962, 972 (7th Cir. 2012). A preliminary injunction is an

“extraordinary and drastic remedy” for which there must be a “clear showing” that the plaintiff is

entitled to relief. Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (quoting 11A CHARLES ALAN

WRIGHT, ARTHUR R MILLER, & MARY KAY KANE, FEDERAL PRACTICE AND PROCEDURE § 2948
                                            Page 7 of 11
    Case 3:21-cv-00697-SPM Document 22 Filed 08/13/21 Page 8 of 11 Page ID #87




(5th ed. 1995)). The main purpose of a preliminary injunction is “to preserve the relative positions

of the parties until a trial on the merits can be held.” Univ. of Tex. v. Camenisch, 451 U.S. 390,

395 (1981). Accordingly, “a preliminary injunction is appropriate only if it seeks relief of the same

character sought in the underlying suit, and deals with a matter presented in that underlying suit.”

Daniels v. Dumsdorff, No. 19-cv-00394, 2019 WL 3322344 at *1 (S.D. Ill. July 24, 2019) (quoting

Hallows v. Madison Cty. Jail, No. 18-cv-881-JPG, 2018 WL 2118082, at *6 (S.D. Ill. May 8,

2018) (internal citations omitted)). See also Devose v. Herrington, 42 F.3d 470, 471 (8th Cir.

1994); Bird v. Barr, 19-cv-1581 (KBJ), 2020 WL 4219784, at *2 (D.C. Cir. July 23, 2020) (noting

that a court “only possesses the power to afford preliminary injunctive relief that is related to the

claims at issue in the litigation”).

         Additionally, because Prindable is currently being held in the St. Clair County Jail, any

prospective relief that is ordered must comport with the Prison Litigation Reform Act. See 18

U.S.C. § 3626(a). “The PLRA states that no prospective relief shall issue with respect to prison

conditions unless it is narrowly drawn, extends no further than necessary to correct the violation

of a federal right, and is the least intrusive means necessary to correct the violation.” Brown v.

Plata, 563 U.S. 493, 530 (2011) (citing 18 U.S.C. § 3626(a)).

         Here, Prindable does not seek relief related to the allegations in his case. Prindable is

proceeding on claims regarding denial of water and medical care, which occurred in April, May,

and July 2021 at St. Clair County Jail. He is now requesting the Court to order an immediate

transfer based on a new allegation of retaliation by Defendant Futrelle, which occurred after he

submitted the First Amended Complaint. 3 He does not seek relief regarding the lack of drinking

water or treatment for his physical injuries. Nor has he alleged that these specific issues are


3
  Prindable signed the First Amended Complaint on July 31, 2021, and it is postmarked August 2, 2021. He claims
he was subsequently poisoned on August 1, 2021.
                                               Page 8 of 11
Case 3:21-cv-00697-SPM Document 22 Filed 08/13/21 Page 9 of 11 Page ID #88




ongoing. Thus, any injunctive relief ordered would not be narrowly tailored to correct the alleged

violations of federal rights that have been successfully pleaded in this case.

       Additionally, a motion for a preliminary injunction is not a proper avenue for Prindable to

add claims to this lawsuit. Prindable is proceeding with seven other cases in this District, and he

has been advised in five of those cases that he cannot amend the complaint in a piecemeal fashion

and that an amended complaint must stand on its own. See Prindable v. Briggs, No. 21-cv-00418-

JPG (S.D. Ill. July 20, 2021, Doc. 23); Prindable v. Chambers, No. 21-cv-00527-JPG (S.D. Ill.

July 20, 2021, Doc. 19); Prindable v. Marcowitz, No. 21-cv-00685-MAB (S.D. Ill. July 20, 2021,

Doc. 26); Prindable v. Gadfrey, No. 21-cv-00696-JPG (S.D. Ill. July 20, 2021, Doc. 20). Because

the request for injunctive relief is outside the scope of the First Amended Complaint, the motion

for preliminary injunction is denied. (Doc. 21).

                                           DISPOSITION

       For the reasons stated above, the First Amended Complaint survives preliminary review

pursuant to Section 1915A. Count 1 will proceed against Officer Johnson 1 and Officer Owens.

Count 2 will proceed against Officer Owens, Officer Harmon, Officer Futrelle, and Officer

Johnson 2, but is DISMISSED as to Sergeant Moore and Sergeant Chambers. Count 3 will

proceed against Sergeant Kempf, Officer Futrelle, Nurse Melody, Officer Johnson 2, Nurse

Tammy, and Officer Germane. The Clerk of Court is DIRECTED to modify the docket to reflect

the new designations of “C/O Johnson 1” and “C/O Johnson 2.” (See Footnote 1).

       Because there are no remaining claims against them, Defendants Richard Watson, John

Doe Maintenance, John Doe Plumbing, City of Belleville, Moore, Chambers, and St. Clair County

are DISMISSED without prejudice. The State of Illinois is DISMISSED with prejudice.

       The motion for preliminary injunction (Doc. 21) is DENIED.

       The Clerk of Court SHALL prepare for Officer Johnson 1, Officer Owens, Officer
                                           Page 9 of 11
Case 3:21-cv-00697-SPM Document 22 Filed 08/13/21 Page 10 of 11 Page ID #89




Harmon, Officer Futrelle, Officer Johnson 2, Sergeant Kempf, Nurse Melody, Nurse Tammy, and

Officer Germane the following: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of

a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail

these forms, a copy of the First Amended Complaint, and this Memorandum and Order to each

Defendant’s place of employment as identified by Prindable. If a defendant fails to sign and return

the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms

were sent, the Clerk shall take appropriate steps to effect formal service on that defendant, and the

Court will require that defendant pay the full costs of formal service, to the extent authorized by

the Federal Rules of Civil Procedure.

       With respect to a defendant who no longer can be found at the work address provided by

Prindable, the employer shall furnish the Clerk with that defendant’s current work address, or, if

not known, his or her last known address. This information shall be used only for sending the

forms as directed above or for formally effecting service. Any documentation of the address shall

be retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to file an appropriate responsive pleading to the First

Amended Complaint in a timely manner and shall not waive filing a reply pursuant to 42 U.S.C. §

1997e(g). Pursuant to Administrative Order No. 244, Defendants need only respond to the

issues stated in this Merit Review Order.

       If judgment is rendered against Prindable and the judgment includes the payment of costs

under Section 1915, he will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Prindable is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not
                                          Page 10 of 11
Case 3:21-cv-00697-SPM Document 22 Filed 08/13/21 Page 11 of 11 Page ID #90




independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: August 13, 2021

                                                       _s/Stephen P. McGlynn
                                                       STEPHEN P. MCGLYNN
                                                       United States District Judge




                                       NOTICE TO PLAINTIFF

The Court will take the necessary steps to notify the appropriate defendants of your lawsuit and
serve them with a copy of your complaint. After service has been achieved, the defendants will
enter their appearance and file an Answer to the complaint. It will likely take at least 60 days from
the date of this Order to receive the defendants’ Answers, but it is entirely possible that it will take
90 days or more. When all of the defendants have filed Answers, the Court will enter a Scheduling
Order containing important information on deadlines, discovery, and procedures. Prindable is
advised to wait until counsel has appeared for the defendants before filing any motions, to give the
defendants notice and an opportunity to respond to those motions. Motions filed before defendants’
counsel has filed an appearance will generally be denied as premature. Prindable need not submit
any evidence to the Court at his time, unless otherwise directed by the Court.

                                           Page 11 of 11
